Citation Nr: 0105100	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee as secondary to service-connected residuals of a 
right knee patellectomy with arthritis.

2.  Entitlement to an increased evaluation for residuals of a 
right knee patellectomy with arthritis, evaluated as 30 
percent disabling prior to December 8, 1999, and from 
February 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and V. L.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a February 2000 rating, the RO increased to 30 percent the 
evaluation assigned to the service-connected residuals of a 
right knee patellectomy with arthritis and also assigned a 
temporary total convalescent rating pursuant to 38 C.F.R. 
§ 4.30, from December 8, 1999, until January 31, 2001, with 
the 30 percent rating continued thereafter.

The Board finds that the veteran's VA Form 9, dated in 
November 1999, raises the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This matter is referred to the RO for 
action deemed appropriate.



FINDINGS OF FACT

The evidence reasonably supports a finding that the veteran's 
arthritis of the left knee is secondary to the service-
connected residuals of a right knee patellectomy with 
arthritis.




CONCLUSION OF LAW

The veteran's arthritis of the left knee is proximately due 
to or the result of the service-connected residuals of a 
right knee patellectomy with arthritis.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.310(a) (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a). "Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996). 

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
relative to the secondary service connection claim.

As noted above, the veteran is service connected for 
residuals of a right knee patellectomy with arthritis.  The 
Board finds that service connection for arthritis of the left 
knee, as secondary to the service-connected right knee 
patellectomy with arthritis, is warranted.  

The Board must weigh the evidence of record.  The evidence in 
favor of the veteran's claim includes two medical opinions, 
from two private physicians.  Both physicians opined that the 
veteran's current left knee disorder is due, at least in 
part, to his service-connected right knee disability.  For 
example, in June 1999, Thomas Chvasta, M.D., reported that 
the veteran had been a patient of his for a long time.  
According to Dr. Chvasta, the veteran had severe arthritis of 
both knees.  The arthritis developed first in the right knee.  
Over time, as a result of favoring his right knee, the 
veteran developed arthritis in his left knee.  Thus, Dr. 
Chvasta linked the etiology of the left knee arthritis to the 
service-connected right knee arthritis.

Likewise, in June 1999, Ghassan Alayli, M.D. noted that the 
veteran was a patient at the Rheumatology Clinic at Weirton 
Medical Center for several years.  Dr. Alayli diagnosed the 
veteran with osteoarthritis of the knees.  It was the 
doctor's understanding that the veteran had a right knee 
injury, which in a sense, forced him to compensate and exert 
more weight on his left knee.  As a result, Dr. Alayli opined 
that, at least partially, the veteran's compensation for the 
service-connected right knee disorder accelerated the 
development of the osteoarthritis in his left knee.  Thus, 
Dr. Alayli linked the linked the etiology of the left knee 
arthritis to the service-connected right knee arthritis.

The Board has also considered the contentions of the veteran 
that he has had to compensate his walk over the years as a 
result of his service-connected right knee disorder.  As a 
result, he noticed that his left knee began to hurt.  
Therefore, he felt that over time his service-connected right 
knee disorder contributed to the development of his left knee 
disorder.  The Board finds his contentions credible.  Given 
the opinions provided by the veteran's private physicians, 
who each have treated him for several years and who have 
first-hand personal knowledge of his medical condition, have 
linked the veteran's left knee arthritis to his service-
connected right knee patellectomy with arthritis, the Board 
finds that secondary service connection for osteoarthritis of 
the left knee is warranted.  

In comparison, the Board notes that in June 1999 a VA 
examiner made an opposite finding from the veteran's private 
physicians.  In other words, the VA examiner opined that the 
degenerative changes of the left knee were independent of 
those associated with the right knee because there was no 
good history of any injury or significant problems referable 
to the left knee that could be explained by the original 
injury to the right knee and the subsequent surgery and 
changes that have developed since that time.  The Board finds 
this opinion less persuasive than the two private opinions, 
however, because the VA examiner did not discuss the impact 
the service-connected right knee disorder had on the 
development, or acceleration, of the left knee disorder.  
Therefore, the Board finds the VA examiner's opinion less 
probative than the two private medical opinions.

Hence, the foregoing evidence reasonably supports a finding 
that the veteran's right knee disorder was a proximate cause 
of the veteran's subsequent left knee disorder.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2000).  Accordingly, the Board concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for left knee arthritis as secondary to 
service-connected residuals of a right knee patellectomy.  
Affording the veteran the benefit of the doubt, service 
connection is established for the left knee arthritis, 
without attribution of a portion of the disorder to 
nonservice-connected disability.


ORDER

Service connection for left knee arthritis as secondary to 
service-connected residuals of a right knee patellectomy is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the increased rating issue on 
appeal.

The Board finds that further development is required with 
respect to the veteran's increased rating claim for his right 
knee disability.  The veteran is currently evaluated as 30 
percent disabling from April 30, 1999, and 20 percent 
disabling previously under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for limitation of flexion of the knee.  A higher rating 
is not provided for limitation of flexion under Diagnostic 
Code 5260.  He would have to demonstrate limitation of 
extension to 30 degrees or more in order to be entitled to a 
rating in excess of 40 percent or more under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, limitation of extension.

In addition, as noted in opinions of the VA General Counsel 
(VAOPGCPREC 23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5003 (and therefore 5010), relative to arthritis.  
As the extent of any instability or subluxation is unclear, 
the Board finds that another examination should be conducted.

The evidence indicates that the veteran underwent total right 
knee replacement surgery in December 1999.  As a result, the 
RO assigned a one-year temporary total disability rating 
effective through the end of January 2001.

In February 2000, the veteran appeared before a hearing 
officer at the RO.  He testified essentially that he believed 
his residuals of a right knee patellectomy with arthritis had 
increased in severity, and that a higher disability rating 
was warranted.  For example, he explained that he experienced 
considerable right knee weakness and instability.  On several 
occasions, he recalled that he had fallen because his right 
knee would "pop out."  He found it difficult to navigate 
stairs and incline as a result of his right knee.  
Furthermore, he testified that his right knee would 
frequently swell.  Doctors would treat the swelling by 
draining the fluid in his right knee, and then administer 
steroids.  He participated in physical therapy.  He also 
reported that he had his right knee replaced.  

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the veteran's testimony, the Board notes that the 
veteran's right knee has not been examined since the total 
knee replacement surgery in December 1999.  Therefore, the 
Board does not have a recent examination report that 
describes the veteran's current right knee condition.  As a 
result, the Board finds that the record is inadequate for 
rating purposes.  Therefore, on remand, the veteran should 
undergo further examination of his right knee.

If the evidence shows instability or subluxation or reduced 
extension of the right knee, the RO must consider all 
applicable diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The factors set forth in DeLuca v. Brown, 8 
Vet. App. 2002 (1995) apply to Diagnostic Code 5261 for 
extension of the right knee because it provides for a maximum 
rating of 50 percent.  Thus, the RO must insure that the 
examination conducted on remand adequately portrays the 
extent of functional loss due to pain on use or due to flare-
ups with respect to the veteran's extension of the right 
knee, as required by DeLuca v. Brown.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and, for non-VA providers, the 
addresses of all medical care providers 
who treated him for his service-connected 
residuals of a right knee patellectomy 
with arthritis since 1999.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  The examiner 
should report detailed findings; whether 
there is lateral instability and/or 
recurrent subluxation should also be 
indicated and, if so, the extent thereof 
and the relationship, if any, between the 
instability or subluxation and the 
service-connected right knee disorder.  
Moreover, the extent of any functional 
loss of the right knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidence by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss. See 
DeLuca v. Brown.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The RO must also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  Next the RO should readjudicate the 
veteran's increased rating claim, 
considering the additional evidence newly 
associated with the claims folder, with 
consideration of all applicable rating 
criteria, DeLuca and the VA General 
Counsel opinions referenced earlier.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include the provisions of Diagnostic Code 
5055, and given the opportunity to 
respond thereto.  The application of all 
pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed, to include referring the issue 
for assignment of an extraschedular 
rating, in accordance with 38 C.F.R. 
§ 3.321(b) (2000).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

